• Ritcfun Decision #1576

MATTER or DymEncxsuis 'In Section 212(e) Proceedings
A-12308431

DeOided by District Director 'January 4, 1966
As compliance with the foreign residence requirement of section 212(e), Iminigration and nationality Act; would result in hardship to the 'United States
citizen children and spouse of an exchange visitor, a waiver of the requirement is granted, especially 'since the applicant during her training In the
tinted States participated in the dental treatment of school children, thereby
imparting her Beni to persons here es well as receiving further training.
•

The applicant, a 37-year-old native and citizen of the Philippine
Islands, last entered the United States through the Port of San
on July 21, 1957. She was admitted as an
Francisco, 'California
exchange visitor for a postgraduate-,pourse in dentistry. During her
training, she participated in the dental treatment of school age
children from schools in New York City. Since this treatment of
the children was bassd upon her already acquired knowledge, from
prior training in the Philippine Islands, it has been determined that
she came to the United States to impart her skill to persons here, as
well as to receive' further training. A more liberal attitude may
therefore be taken in determining if the necessary degree of hardship has been established'
On October 15,.1990 she married Edward W. Duchneskie, a native
and citizen of the 'United States. Evidence has been presented to .
establish that three children were born of this marriage,. All were
born in the 'United States. The applicant's husband is - the Assistant Sales_ Iktanager for an
automobile agency, with some four years of senior*. He does not
speak the language of the Philippines, could only enter•
country
as a visitor, and would. be unable to seek gainful
employment
there.
•
'House Report 721, Subcommittee of the House Committee on the judiciary,
87 CMig., 1st Seas. (1985), at 122.

583

Interim Decision #1576
He would therefore have to earn sufficient money to maintain himself
in the United States, as well as to attempt to provide a second house- "
hold in the Philippines for the applicant and the three small children,
during the two year period the applicant must 'reside abroad. In
addition, he has a, financial obligation to his mother, who suffers
from Parkinsons DiSesse in an advanced state.
If the applicant took her
United States citizen children v;ith
her to the Philippines it would seriously handicap, if not eliminate.
entirely, her opportunities for obtaining employment in that country.
If she eventually obtained employment, would be necessary to
secure the services of a reliable person to care for the three small
children during her hours of employment. The?bildren, the oldest
of whom is less than five years of age, would .then be denied the
special .care and attention oftheir' mother during her, hours of employment, thus imposing a hardship upon them.
The Secretary of State, on October 22;1965, recommended to this.
Service that the waiver be granted to the applicant. The application -will be approved. , , ORDER: The admission to the United States of Mrs. Celia.
Duchneskie, being in the public interest, the foreign residence and
physical pres•uce requirements of section 212(e) of the Immigration
and Nationality Act. are hereby waived.

